DETAILED ACTION

This office action is in response to Remarks filed January 19, 2022 in regards to a Patent Prosecution Highway request to a 371 application filed October 27, 2020 claiming priority to PCT/US2020/036886 filed June 10, 2020 and provisional application 62/883,679 filed August 7, 2019.  Claims 1-16 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: Kelley et al. (US 5,902,854 B1). 
Kelley et al. disclose a polymer composition comprising (a) 30 – 99.9 wt.% of at least one ethylene interpolymer with a melt index of 0.1-100 g/10min and a density of 0.85 – 0.945 g/cm3; (b) 0.1-10 wt.% of polydimethylsiloxane (PDMS) having a viscosity at 25°C of greater than 100,000 cSt (~100,000 mPa•s); and (c) less than 20 wt.% of a maleic anhydride grafted ethylene homopolymer or interpolymer based on the total weight of the composition. Kelley et al. disclose the composition may comprise a filler. 
However, Kelley et al. do not teach or fairly disclose the solid carrier component comprising 10 wt.% to less than 25 wt.% of (C) a bis-hydroxyl terminated polydiorganosiloxane with a viscosity of 5,000 mPa•s to 25,000 mPa•s (~5,000 to 25,000 cSt).  Kelley et al. teach away from using a polydiorganosiloxane such as PDMS with a viscosity less than 100,000 cSt and in addition, Kelley et al. do not teach a bis-hydroxyl-terminated PDMS.  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD GRINSTED/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763